



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110.
    (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111.
    (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138.
    (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure)
    of this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. G.I., 2012 ONCA 188

DATE: 20120326

DOCKET: C52907

Rosenberg, Armstrong and Blair JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

G. I.

Appellant

Apple Newton-Smith, for the
    appellant

David Lepofsky, for the respondent

Heard and endorsed:  March 21, 2012

On appeal from the conviction entered on August 30, 2010
    and the sentence imposed on October 18, 2010 by Justice Gerald S. Lapkin of the
    Ontario Court of Justice (Youth Court), sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge did not misapprehend the circumstantial evidence
    that served to identify the appellant as one of the perpetrators. The
    appellants clothing, his appearance and the appearance of the other two did
    match that of the 3 youths coming out of and then going back into the subway
    station during the time period which bracketed the time when the victim left
    the station and was robbed.

[2]

Accordingly, the appeal from conviction is dismissed.

[3]

We are also of the view that the sentence appeal must be
    dismissed. The trial judge made no error in principle. He was obviously not
    bound by the recommendation of the probation officer and it was for him to
    decide what weight to put on the appellants poor behaviour while in pre-trial
    custody.

[4]

Accordingly, while leave to appeal sentence is granted, the
    appeal is dismissed.


